DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing Apparatus, Image processing method, and Storage Medium for Improved Visibility in 3D Display”  or a title more indicative of the claimed subject matter.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 12 – the letter “t” after “position of” should be removed
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Display information acquisition unit in claim 1
Image acquisition unit in claims 1, 2, and 3
First setting unit in claims 1, 4, 5, 7, 8, 9, 10, 14, and 15
Second setting unit in claims 1, 10, 14, and 15
Generation unit in claims 1, 2, 3, and 10
Reception unit in claims 4, 5, and 12
Determination unit in claim 5
Object information acquisition unit in claim 6
Specification unit in claims 7 and 9

*The units listed above have been interpreted as tied to the structure of a CPU at least described on in paragraph [0032] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate (JP 2011-234142 A, hereinafter referenced “Iwa”) in view of Umemura  (US 2020/0014901 A1, hereinafter referenced “Ume”).

In regards to claim 1. Iwa discloses an image processing apparatus (Iwa, paragraph [0001],  comprising: 
-a display information acquisition unit configured to acquire information about a three-dimensional display apparatus (Iwa, paragraph [0027]; Reference discloses as shown in FIG. 2, the stereoscopic image generation device 1 (i.e. display info acquisition unit) captures a three-dimensional shape model (i.e. acquired info) as a display target to be displayed on the stereoscopic display device 2 with a virtual camera, and generates a display image of the stereoscopic display device 2 (i.e. 3D display device)), 
-the three-dimensional display apparatus displaying, to a user, different three-dimensional images corresponding to positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane (Iwa, paragraph [0026]; Reference at paragraph [0026] discloses As shown in FIGS. 1 (a) and 1 (b), the three-dimensional display device 2 uses an integral method for displaying an image I (an image in which a plurality of element images G are arranged vertically and horizontally) generated by the three-dimensional image generation device 1….Then, the stereoscopic display device 2 projects the element image G into the air by the element lens LP to form the stereoscopic image Z. That is, the observer A can visually recognize the stereoscopic image Z by observing each element image G through the element lens LP of the lens array LA. The stereoscopic display device 2 having multiple lenses for projecting element images into the air to form the stereoscopic image based on the observer’s visual recognition is interpreted as the three-dimensional display apparatus displaying, to a user, different three-dimensional images corresponding to positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane); 




Iwa does not explicitly disclose but Ume teaches
-an image acquisition unit configured to acquire a plurality of images based on imaging by a plurality of imaging apparatuses that images a target area from different directions (Ume, Fig. 2 and paragraph [0026]; Reference at paragraph [0026] discloses FIG. 11A is a block diagram showing an example of the configuration of a virtual viewpoint image generation system according to the first embodiment. In FIG. 11A, a plurality of cameras 1100 are connected to a local area network (LAN 1101). A server 1102 stores a plurality of images obtained by the cameras 1100 as multi-viewpoint images 1104 in a storage device 1103 via the LAN 1101. Fig. 2 illustrates the arrangement of the different virtual viewpoints regarding the target areas with respect to the soccer game’s players and ball); 
-a first setting unit configured to set a position of and a direction from a virtual viewpoint in a space associated with the target area (Ume, Fig. 2 and paragraphs [0029]-[0030]; Reference at [0029] discloses a viewpoint input unit 101 (interpreted as first setting unit) accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint. Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204). Fig. 2 illustrates the input viewpoint with respect to the soccer game or target area); 
-a second setting unit configured to set positions of and directions from a plurality of virtual viewpoints of a number corresponding to a configuration of the three- dimensional display apparatus, with the position of and the direction from the virtual viewpoint set by the first setting unit as a reference (Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 (i.e. second setting unit) generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. setting different position and direction for viewpoint based off the first set viewpoint as a reference). A virtual viewpoint generated by the another-viewpoint generation unit 102 will be called another viewpoint); 
-and a generation unit configured to generate display image data for the three-dimensional display apparatus, based on the plurality of images acquired by the image acquisition unit and the positions of and the directions from the plurality of virtual viewpoints set by the first setting unit and the second setting unit (Ume, paragraph [0029]; Reference discloses on the input viewpoint from the viewpoint input unit 101 and another viewpoint from the another-viewpoint generation unit 102, a virtual viewpoint image generation unit 104 (interpreted as generation unit) generates virtual viewpoint images corresponding to the respective virtual viewpoints (i.e. generated display image data for the 3D display device based on the plurality of images acquired by the image acquisition unit and the positions of and the directions from the plurality of virtual viewpoints set by the first setting unit and the second setting unit) by using the material data obtained by the material data obtaining unit 103).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 2. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa does not explicitly disclose but Ume teaches
-wherein the generation unit generates a plurality of virtual viewpoint images respectively corresponding to the positions of and the directions from the plurality of virtual viewpoints, based on the plurality of images acquired by the image acquisition unit (Ume, paragraph [0029]; Reference discloses on the input viewpoint from the viewpoint input unit 101 and another viewpoint from the another-viewpoint generation unit 102, a virtual viewpoint image generation unit 104 (interpreted as generation unit) generates virtual viewpoint images corresponding to the respective virtual viewpoints by using the material data obtained by the material data obtaining unit 103), and generates the display image data by combining the plurality of virtual viewpoint images (Ume, Fig. 6a illustrates the 3D rendering (i.e. combining) of the input viewpoint and another viewpoint images).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 3. Iwa in view of Ume teach the image processing apparatus according to claim 2.
Iwa further discloses
-wherein the generation unit generates shape data representing a three-dimensional shape of an object located in the target area, based on the images acquired by the image acquisition unit (Iwa, paragraph [0027]; Reference at [0027] discloses as shown in FIG. 2, the stereoscopic image generation device 1 captures a three-dimensional shape model as a display target to be displayed on the stereoscopic display device 2 with a virtual camera, and generates a display image of the stereoscopic display device 2), and generates Iwa, paragraphs [0058]-[0059]; Reference at [0058] discloses In the virtual captured image generation means 144, the position and orientation of the virtual camera Vc are input from the virtual camera position / orientation calculation means 143, and the display target is projected onto the virtual plane based on the position and orientation of the virtual camera Vc. By doing so, a virtual captured image in which the display target is captured by the virtual camera Vc is generated. Paragraph [0060] discloses a virtual photographed image is generated by projecting the surface color of the three-dimensional shape model Obj existing on the connected straight line onto a virtual plane (the focal position of the virtual camera Vc).  
Iwa does not explicitly disclose but Ume teaches
-the plurality of (virtual viewpoint images/virtual viewpoints) (Ume, Fig. 2 and paragraph [0026]; Reference at paragraph [0026] discloses FIG. 11A is a block diagram showing an example of the configuration of a virtual viewpoint image generation system according to the first embodiment. In FIG. 11A, a plurality of cameras 1100 are connected to a local area network (LAN 1101). A server 1102 stores a plurality of images obtained by the cameras 1100 as multi-viewpoint images 1104 in a storage device 1103 via the LAN 1101. Fig. 2 illustrates the arrangement of the different virtual viewpoints regarding the target areas with respect to the soccer game’s players and ball)
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 4. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa does not explicitly disclose but Ume teaches
-further comprising a reception unit configured to receive an input corresponding to a user operation to designate at least any one of a position of and a direction from a virtual viewpoint (Ume, paragraph [0027]; Reference discloses an input device 155 is a device such as a keyboard or a mouse and accepts an operation input from a user), wherein the first setting unit sets the position of and the direction from the virtual viewpoint based on the input received by the reception unit (Ume, Fig. 2 and paragraph [0029] and [0030]; Reference at [0029] discloses a viewpoint input unit 101 (interpreted as first setting unit) accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint. A user input for designating an input viewpoint is performed via the input device. Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204)).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 5. Iwa in view of Ume teach the image processing apparatus according to claim 4.
Iwa does not explicitly disclose but Ume teaches
-further comprising a determination unit configured to determine whether to restrict change corresponding to the user operation, of the direction from the virtual viewpoint set by the first setting unit, to change in a predetermined direction (Ume, paragraph [0040]; Reference at [0040] discloses when the content creator designates one input viewpoint 211, the other viewpoint 212 is set based on the input viewpoint 211 according to a predetermined rule. As an example of the predetermined rule, a configuration will be described in this embodiment, in which the common gaze point 206 is used for the input viewpoint 211 and the other viewpoint 212 and the other viewpoint 212 is generated by rotating the input viewpoint 211 by a predetermined angle about, as a rotation axis, the perpendicular 213 passing through the gaze point 206. Any rotating outside of the predetermined rule or angle interpreted as restricting change corresponding to the user input. Changing in a predetermined direction is illustrated by the concept of the designated input viewpoint 211 and rotating about a given angle), 
-wherein the first setting unit sets the position of and the direction from the virtual viewpoint based on the input received by the reception unit and the determination by the determination unit (Ume, Fig. 2 and paragraphs [0029] and [0030]; Reference at [0029] discloses a viewpoint input unit 101 (interpreted as first setting unit) accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint. A user input for designating an input viewpoint is performed via the input device. Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204)).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 6. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa does not explicitly disclose but Ume teaches
-further comprising an object information acquisition unit configured to acquire object information that represents at least any one of a position and a direction of a predetermined object located in the target area (Ume, paragraph [0046]; Reference at [0046] discloses another viewpoint is set automatically using the position of an object), wherein the first setting unit sets the position of and the direction from the virtual viewpoint based on the object information acquired by the object information acquisition - 38 -10208069US01unit (Ume, paragraph [0052]; Reference discloses the content creator may designate a gaze point 206 a to set a line-of-sight direction so as to connect the input viewpoint 211 and the gaze point 206. The another-viewpoint generation unit 102 according to this embodiment generates another viewpoint based on the positional relationship between two objects (in this example, the players A and B) included in multi-viewpoint images 1104).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 7. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa further discloses
-further comprising a specification unit configured to specify an attitude of the three-dimensional display apparatus, wherein the first setting unit sets the direction from the virtual viewpoint corresponding to the attitude of the three-dimensional display apparatus specified by the specification unit (Iwa, paragraph [0011]; Reference discloses the stereoscopic image generation device orientally projects the three-dimensional shape model onto the virtual plane based on the position and orientation of the virtual camera calculated by the virtual camera position / orientation calculation means (i.e. specification unit) by the virtual captured image generation means. , Generates a virtual captured image (i.e. setting of virtual viewpoint with respect to orientation (i.e. attitude) of stereoscopic device) obtained by capturing the three-dimensional shape model with the virtual camera).  
In regards to claim 8. Iwa in view of Ume teach the image processing apparatus according to claim 7.
Iwa further discloses
-wherein a magnitude of an angle formed by a straight line parallel to the direction from the virtual viewpoint set by the first setting unit and a reference plane in the space corresponds to a magnitude of an angle formed by a normal of the image display plane of the three-dimensional display apparatus and a horizontal plane (Iwa, paragraphs [0030] and [0031]; Reference at [0030] discloses the element lens LP is offset line by line, and the vertical spacing RV of the element lens LP is √3 / 2 times the horizontal spacing RH of the element lens LP. Paragraph [0031] discloses as shown in FIG. 4, in the process of shooting with the virtual camera (calculation process), the pixel spacing of the element image G is defined, the horizontal spacing RH of the element lens LP and the vertical spacing RV of the element lens LP. Prepare an image plane such that is an integral multiple of the pixel spacing of the element image G. Hereinafter, the image on this image plane will be referred to as a normalized image I'. The displayed normalized image corresponding to the virtual viewpoint set regarding a reference plane in the space corresponds to a magnitude of an angle formed by a normal of the image display plane of the stereoscopic display device )  
In regards to claim 15. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa further discloses
-wherein the second setting unit sets the positions of and the directions from the plurality of virtual viewpoints of a number corresponding to number of the lens elements included in the three-dimensional display apparatus (Iwa, paragraph [0026]; Reference at paragraph [0026] discloses As shown in FIGS. 1 (a) and 1 (b), the three-dimensional display device 2 uses an integral method for displaying an image I (an image in which a plurality of element images G are arranged vertically and horizontally) generated by the three-dimensional image generation device 1….Then, the stereoscopic display device 2 projects the element image G into the air by the element lens LP to form the stereoscopic image Z. That is, the observer A can visually recognize the stereoscopic image Z by observing each element image G through the element lens LP of the lens array LA. The stereoscopic display device 2 having multiple lenses for projecting element images into the air to form the stereoscopic image based on the observer’s visual recognition is interpreted as the three-dimensional display apparatus displaying, to a user, different three-dimensional images corresponding to positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane), and wherein the plurality of virtual viewpoints set by the first setting unit and the second setting unit is different in at least any one of the position and the direction (Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 (i.e. second setting unit) generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user).  

In regards to claim 16. Iwa discloses an image processing method (Iwa, paragraph [0001]) comprising: 
-acquiring information about a three-dimensional display apparatus (Iwa, paragraph [0027]; Reference discloses as shown in FIG. 2, the stereoscopic image generation device 1 captures a three-dimensional shape model (i.e. acquired info) as a display target to be displayed on the stereoscopic display device 2 with a virtual camera, and generates a display image of the stereoscopic display device 2 (i.e. 3D display device)), 
-the three- dimensional display apparatus displaying, to a user, different three-dimensional images based on positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane (Iwa, paragraph [0026]; Reference at paragraph [0026] discloses As shown in FIGS. 1 (a) and 1 (b), the three-dimensional display device 2 uses an integral method for displaying an image I (an image in which a plurality of element images G are arranged vertically and horizontally) generated by the three-dimensional image generation device 1….Then, the stereoscopic display device 2 projects the element image G into the air by the element lens LP to form the stereoscopic image Z. That is, the observer A can visually recognize the stereoscopic image Z by observing each element image G through the element lens LP of the lens array LA. The stereoscopic display device 2 having multiple lenses for projecting element images into the air to form the stereoscopic image based on the observer’s visual recognition is interpreted as the three-dimensional display apparatus displaying, to a user, different three-dimensional images corresponding to positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane);




Iwa does not explicitly disclose but Ume teaches
-acquiring a plurality of images based on imaging by a plurality of imaging apparatuses that images a target area from different directions (Ume, Fig. 2 and paragraph [0026]; Reference at paragraph [0026] discloses FIG. 11A is a block diagram showing an example of the configuration of a virtual viewpoint image generation system according to the first embodiment. In FIG. 11A, a plurality of cameras 1100 are connected to a local area network (LAN 1101). A server 1102 stores a plurality of images obtained by the cameras 1100 as multi-viewpoint images 1104 in a storage device 1103 via the LAN 1101. Fig. 2 illustrates the arrangement of the different virtual viewpoints regarding the target areas with respect to the soccer game’s players and ball); 
-setting a position of and a direction from a reference virtual viewpoint in a space - 41 -10208069US01 associated with the target area (Ume, Fig. 2 and paragraphs [0029]-[0030]; Reference at [0029] discloses a viewpoint input unit 101 accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint (i.e. reference virtual viewpoint having a position and direction). Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204). Fig. 2 illustrates the input viewpoint with respect to the soccer game or target area);  
-setting positions of and directions from subordinate virtual viewpoints of a number corresponding to a configuration of the three-dimensional display apparatus, with the set position of and the set direction from the reference virtual viewpoint as a reference (Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. setting subordinate position and direction for viewpoint based off the first set viewpoint as a reference). A virtual viewpoint generated by the another-viewpoint generation unit 102 will be called another viewpoint); 
-and generating display image data for the three-dimensional display apparatus, based on the plurality of acquired images and the set positions of and the set directions from the plurality of virtual viewpoints including the reference virtual viewpoint and the subordinate virtual viewpoints (Ume, paragraph [0029]; Reference discloses on the input viewpoint from the viewpoint input unit 101 and another viewpoint from the another-viewpoint generation unit 102, a virtual viewpoint image generation unit 104 generates virtual viewpoint images corresponding to the respective virtual viewpoints (i.e. generated display image data for the 3D display device based on the plurality of images acquired by the image acquisition unit and the positions of and the directions from the plurality of virtual viewpoints set by the first setting unit and the second setting unit) by using the material data obtained by the material data obtaining unit 103).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 17. Iwa in view of Ume teach the image processing method according to claim 16.
Iwa does not explicitly disclose but Ume teaches
-wherein the generating the display image data includes generating a plurality of virtual viewpoint images corresponding to the positions of and the directions from the plurality of virtual viewpoints , based on the plurality of acquired images (Ume, paragraph [0029]; Reference discloses on the input viewpoint from the viewpoint input unit 101 and another viewpoint from the another-viewpoint generation unit 102, a virtual viewpoint image generation unit 104 generates virtual viewpoint images corresponding to the respective virtual viewpoints by using the material data obtained by the material data obtaining unit 103), 
-and generating the display image data by combining the plurality of virtual viewpoint images (Ume, Fig. 6a illustrates the 3D rendering (i.e. combining) of the input viewpoint and another viewpoint images).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 18. Iwa in view of Ume teach the image processing method according to claim 16.
Iwa does not explicitly disclose but Ume teaches
-further comprising receiving an input corresponding to a user operation to designate at least any one of a position and a direction of a virtual viewpoint (Ume, paragraph [0027]; Reference discloses an input device 155 is a device such as a keyboard or a mouse and accepts an operation input from a user), 
-wherein the position and the direction of the reference virtual viewpoint is set based on the received input (Ume, Fig. 2 and paragraphs [0029] and [0030]; Reference at [0029] discloses a viewpoint input unit 101 accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint. A user input for designating an input viewpoint is performed via the input device. Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204)). 
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

In regards to claim 19. Iwa in view of Ume teach the image processing method according to claim 16.
Iwa further discloses
-further comprising specifying an attitude of the three-dimensional display apparatus, wherein the direction of the reference virtual viewpoint is set based on the specified attitude of the three-dimensional display apparatus (Iwa, paragraph [0011]; Reference discloses the stereoscopic image generation device orientally projects the three-dimensional shape model onto the virtual plane based on the position and orientation of the virtual camera calculated by the virtual camera position / orientation calculation means by the virtual captured image generation means. , Generates a virtual captured image (i.e. setting of virtual viewpoint with respect to orientation (i.e. attitude) of stereoscopic device) obtained by capturing the three-dimensional shape model with the virtual camera).  
In regards to claim 20. Iwa discloses a non-transitory computer-readable storage medium storing a program for - 42 -10208069US01 causing a computer to execute an image processing method (Iwa, paragraph [0097]), the method comprising: 
-acquiring information about a three-dimensional display apparatus (Iwa, paragraph [0027]; Reference discloses as shown in FIG. 2, the stereoscopic image generation device 1 captures a three-dimensional shape model (i.e. acquired info) as a display target to be displayed on the stereoscopic display device 2 with a virtual camera, and generates a display image of the stereoscopic display device 2 (i.e. 3D display device)),
-the three-dimensional display apparatus displaying, to a user, different three-dimensional images based on positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane (Iwa, paragraph [0026]; Reference at paragraph [0026] discloses as shown in FIGS. 1 (a) and 1 (b), the three-dimensional display device 2 uses an integral method for displaying an image I (an image in which a plurality of element images G are arranged vertically and horizontally) generated by the three-dimensional image generation device 1….Then, the stereoscopic display device 2 projects the element image G into the air by the element lens LP to form the stereoscopic image Z. That is, the observer A can visually recognize the stereoscopic image Z by observing each element image G through the element lens LP of the lens array LA. The stereoscopic display device 2 having multiple lenses for projecting element images into the air to form the stereoscopic image based on the observer’s visual recognition is interpreted as the three-dimensional display apparatus displaying, to a user, different three-dimensional images corresponding to positions of eyes of the user to an image display plane by refracting, by a plurality of arranged lens elements included in a lens array, light entering the lens array from the image display plane);




Iwa does not explicitly disclose but Ume teaches
-acquiring a plurality of images based on imaging by a plurality of imaging apparatuses that images a target area from different directions (Ume, Fig. 2 and paragraph [0026]; Reference at paragraph [0026] discloses FIG. 11A is a block diagram showing an example of the configuration of a virtual viewpoint image generation system according to the first embodiment. In FIG. 11A, a plurality of cameras 1100 are connected to a local area network (LAN 1101). A server 1102 stores a plurality of images obtained by the cameras 1100 as multi-viewpoint images 1104 in a storage device 1103 via the LAN 1101. Fig. 2 illustrates the arrangement of the different virtual viewpoints regarding the target areas with respect to the soccer game’s players and ball); 
-setting a position of and a direction from a reference virtual viewpoint in a space associated with the target area (Ume, Fig. 2 and paragraphs [0029]-[0030]; Reference at [0029] discloses a viewpoint input unit 101 accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint (i.e. reference virtual viewpoint having a position and direction). Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204). Fig. 2 illustrates the input viewpoint with respect to the soccer game or target area);  
-setting positions of and directions from subordinate virtual viewpoints of a number corresponding to a configuration of the three-dimensional display apparatus, with the set position and the set direction of the reference virtual viewpoint as a reference (Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. setting subordinate position and direction for viewpoint based off the first set viewpoint as a reference). A virtual viewpoint generated by the another-viewpoint generation unit 102 will be called another viewpoint);  
-and generating display image data for the three-dimensional display apparatus, based on the plurality of acquired images and the set positions of and the set directions from the plurality of virtual viewpoints including the reference virtual viewpoint and the subordinate virtual viewpoints (Ume, paragraph [0029]; Reference discloses on the input viewpoint from the viewpoint input unit 101 and another viewpoint from the another-viewpoint generation unit 102, a virtual viewpoint image generation unit 104 generates virtual viewpoint images corresponding to the respective virtual viewpoints (i.e. generated display image data for the 3D display device based on the plurality of images acquired by the image acquisition unit and the positions of and the directions from the plurality of virtual viewpoints set by the first setting unit and the second setting unit) by using the material data obtained by the material data obtaining unit 103).
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate (JP 2011-234142 A) in view of Umemura  (US 2020/0014901 A1) as applied to claim 1 above, and further in view of Scavezze (US 2013/0335405 A1, hereinafter referenced “Scavezze”)

In regards to claim 9. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa and Ume does not explicitly disclose but Scavezze teaches
-further comprising a specification unit configured to specify a position of and a direction from a virtual viewpoint corresponding to an image displayed by another three-dimensional display apparatus, wherein the first setting unit sets the position of and the direction from the virtual viewpoint based on a relationship between an attitude of the three-dimensional display apparatus and an attitude of the other three-dimensional display apparatus, and the position of and the direction from the virtual viewpoint specified by the specification unit (Scavezze, paragraph [0073]; Reference at [0073] discloses hub computing system 12 and/or processing unit 4 (i.e. specification unit) track the FOV of a head mounted display device 2 worn by a user 18 a, 18 b, 18 c by tracking the position and orientation of the head mounted display device 2. Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object. Determining the position and orientation of the hmd’s of the users 18a-c for refining the field of view for inserting the virtual 3D object is interpreted as specifying a position of and a direction from a virtual viewpoint corresponding to an image displayed by another three-dimensional display apparatus, wherein the first setting unit sets the position of and the direction from the virtual viewpoint based on a relationship between an attitude of the three-dimensional display apparatus and an attitude of the other three-dimensional display apparatus, and the position of and the direction from the virtual viewpoint specified by the specification unit).  
Iwa and Ume are combinable because they are in the same field of endeavor regarding virtual viewpoint rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa to include the image processing features of Ume in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume  in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images, applicable to improving the virtual view determining and 3D rendering features as taught in Iwa.
Iwa and Scavezze are also combinable because they are in the same field of endeavor regarding virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa, in view of the image processing features of Ume, to include the virtual object generating features of Scavezze in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images. Further incorporating the virtual object generating features of Scavezze allows for creating, editing, and animating an object through a natural user interface within a 3D virtual environment in which parameters such as field of view are analyzed for updating and improving scale of the virtual objects rendered applicable to improving the 3D virtual rendering features as taught in Iwa and Ume.

In regards to claim 10. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa does not explicitly disclose but Ume teaches
-wherein the first setting unit sets a position of and a direction from a first virtual viewpoint and a position of and a direction from a second virtual viewpoint in the space, - 39 -10208069US01 wherein the second setting unit sets a position of and a direction from a first virtual viewpoint group including virtual viewpoints of a number corresponding to a configuration of a first three-dimensional display apparatus with the position of and the direction from the first virtual viewpoint as a reference (Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 (i.e. second setting unit) generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. setting different position and direction for viewpoint based of the first set viewpoint as a reference). A virtual viewpoint generated by the another-viewpoint generation unit 102 will be called another viewpoint), 
-and sets a position of and a direction from a second virtual viewpoint group including virtual viewpoints of a number Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 (i.e. second setting unit) generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. setting different position and direction for viewpoint based of the first set viewpoint as a reference). A virtual viewpoint generated by the another-viewpoint generation unit 102 will be called another viewpoint), 
-and wherein the generation unit generates display image data for the first three- dimensional display apparatus based on the plurality of images and the position of t and the direction from the first virtual viewpoint group, and generates display image data for the Ume, paragraph [0029]; Reference discloses on the input viewpoint from the viewpoint input unit 101 and another viewpoint from the another-viewpoint generation unit 102, a virtual viewpoint image generation unit 104 (interpreted as generation unit) generates virtual viewpoint images corresponding to the respective virtual viewpoints (i.e. generated display image data for the 3D display device based on the plurality of images acquired by the image acquisition unit and the positions of and the directions from the plurality of secondary virtual viewpoints set by the another viewpoint generating unit) by using the material data obtained by the material data obtaining unit 103).  
Iwa and Ume does not explicitly disclose but Scavezze teaches
-(position and direction second viewpoints) corresponding to a configuration of a second three-dimensional display apparatus (Scavezze, paragraph [0073]; Reference at [0073] discloses hub computing system 12 and/or processing unit 4 track the FOV of a head mounted display device 2 worn by a user 18 a, 18 b, 18 c by tracking the position and orientation of the head mounted display device 2 (i.e. each HMD being a 3D apparatus has configuration corresponding to each user). Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object (i.e. FOV of each user pertains to first, second, etc. position and direction viewpoints))
-second (three-dimensional display apparatus) (Scavezze, paragraph [0073]; Reference at [0073] discloses hub computing system 12 and/or processing unit 4 track the FOV of a head mounted display device 2 worn by a user 18 a, 18 b, 18 c by tracking the position and orientation of the head mounted display device 2 (i.e. each HMD being a 3D apparatus has configuration corresponding to each user). Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object.)
Iwa and Scavezze are also combinable because they are in the same field of endeavor regarding virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa, in view of the image processing features of Ume, to include the virtual object generating features of Scavezze in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images. Further incorporating the virtual object generating features of Scavezze allows for creating, editing, and animating an object through a natural user interface within a 3D virtual environment in which parameters such as field of view are analyzed for updating and improving scale of the virtual objects rendered applicable to improving the 3D virtual rendering features as taught in Iwa and Ume.

In regards to claim 11. Iwa in view of Ume in further view of Scavezze teach the image processing apparatus according to claim 10.
Iwa does not explicitly disclose but Ume teaches
-wherein a difference between the direction from the first virtual viewpoint and the direction from the second virtual viewpoint corresponds to a difference between a normal direction of an image display plane of the first three-dimensional display apparatus and a normal direction of an image display plane Ume, paragraph [0044]; Reference discloses FIG. 2, the parameters of the viewpoint height h2 (i.e. normal direction), horizontal position h3, and line-of-sight direction that determine the position of the other viewpoint 212 may be changed according to a specific rule. For example, the height of the other viewpoint 212 and the distance from the gaze point 206 may differ from the height and distance of the input viewpoint 211. Also, other viewpoints may be arranged respectively at positions obtained by rotating the input viewpoint 211 by every 120° about the perpendicular 213 as an axis. Another viewpoint may be generated at the same position as the input viewpoint in a different orientation and/or angle of field (i.e. wherein a difference between the direction from the first virtual viewpoint and the direction from the second virtual viewpoint corresponds to a difference between a normal direction of an image display plane of the first three-dimensional display apparatus and a normal direction of an image display plane).  
Iwa and Ume does not explicitly disclose but Scavezze teaches
-of the second three-dimensional display apparatus (Scavezze, paragraph [0073]; Reference at [0073] discloses hub computing system 12 and/or processing unit 4 track the FOV of a head mounted display device 2 worn by a user 18 a, 18 b, 18 c by tracking the position and orientation of the head mounted display device 2 (i.e. each HMD being a 3D apparatus has configuration corresponding to each user). Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object.)
Iwa and Scavezze are also combinable because they are in the same field of endeavor regarding virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa, in view of the image processing features of Ume, to include the virtual object generating features of Scavezze in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images. Further incorporating the virtual object generating features of Scavezze allows for creating, editing, and animating an object through a natural user interface within a 3D virtual environment in which parameters such as field of view are analyzed for updating and improving scale of the virtual objects rendered applicable to improving the 3D virtual rendering features as taught in Iwa and Ume.

In regards to claim 12. Iwa in view of Ume in further view of Scavezze teach the image processing apparatus according to claim 10.
Iwa does not explicitly disclose but Ume teaches
-further comprising a reception unit configured to receive an input corresponding to a user operation to change at least any one of a position of and a direction from a virtual viewpoint (Ume, paragraph [0027]; Reference discloses an input device 155 is a device such as a keyboard or a mouse and accepts an operation input from a user), wherein the position of and the direction from the first virtual viewpoint group and the position of and the direction from the second virtual viewpoint group are changed in conjunction with the input received by the reception unit (Ume, Fig. 2 and paragraphs [0029], [0030], and [0032]; Reference at [0029] discloses a viewpoint input unit 101 (interpreted as first setting unit) accepts a user input of a virtual viewpoint for setting a virtual camera. A virtual viewpoint designated by an input accepted by the viewpoint input unit 101 will be called an input viewpoint. A user input for designating an input viewpoint is performed via the input device. An another-viewpoint generation unit 102 generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. secondary viewpoints). Paragraph [0030] discloses the position, direction, orientation, and angle of field of the virtual camera and the like are set as viewpoint information of the input viewpoint 211 (virtual camera 204). Paragraph [0032] discloses the viewpoint position and line-of-sight direction of the other viewpoint 212 are obtained by rotating those of the input viewpoint 211 by 180° about, as an axis, a perpendicular 213 passing through the gaze point 206 (i.e. changing of viewpoint based on input)).  
Iwa and Scavezze are also combinable because they are in the same field of endeavor regarding virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa, in view of the image processing features of Ume, to include the virtual object generating features of Scavezze in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images. Further incorporating the virtual object generating features of Scavezze allows for creating, editing, and animating an object through a natural user interface within a 3D virtual environment in which parameters such as field of view are analyzed for updating and improving scale of the virtual objects rendered applicable to improving the 3D virtual rendering features as taught in Iwa and Ume.

In regards to claim 13. Iwa in view of Ume in further view of Scavezze teach the image processing apparatus according to claim 10.
Iwa does not explicitly disclose but Ume teaches
-wherein a -40-10208069US01predetermined object located in the target area is included in both of a visual field corresponding to the virtual viewpoint included in the first virtual viewpoint group and a visual field corresponding to the virtual viewpoint included in the second virtual viewpoint group (Ume, Fig. 2 paragraph [0052]; Reference discloses the content creator may designate a gaze point 206 a to set a line-of-sight direction so as to connect the input viewpoint 211 and the gaze point 206. The another-viewpoint generation unit 102 according to this embodiment generates another viewpoint based on the positional relationship between two objects (in this example, the players A and B) included in multi-viewpoint images 1104).  
Iwa and Scavezze are also combinable because they are in the same field of endeavor regarding virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa, in view of the image processing features of Ume, to include the virtual object generating features of Scavezze in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images. Further incorporating the virtual object generating features of Scavezze allows for creating, editing, and animating an object through a natural user interface within a 3D virtual environment in which parameters such as field of view are analyzed for updating and improving scale of the virtual objects rendered applicable to improving the 3D virtual rendering features as taught in Iwa and Ume.

In regards to claim 14. Iwa in view of Ume teach the image processing apparatus according to claim 1.
Iwa does not explicitly disclose but Ume teaches
-wherein the second setting unit sets the positions of and the directions from the plurality of virtual viewpoints based on the position of and the direction from the virtual viewpoint set by the first setting unit (Ume, paragraph [0029]; Reference discloses an another-viewpoint generation unit 102 (i.e. second setting unit) generates a virtual viewpoint different from the input viewpoint in order to set the position of another virtual camera based on the input viewpoint designated by the user (i.e. setting position and direction for viewpoint based of the first set viewpoint), 
Iwa and Ume does not explicitly disclose but Scavezze teaches
-and an adjustment amount predetermined for each of the virtual viewpoints of the number corresponding to the configuration of the three-dimensional display apparatus (Scavezze, paragraph [0073]; Reference at [0073] discloses hub computing system 12 and/or processing unit 4 (i.e. specification unit) track the FOV of a head mounted display device 2 worn by a user 18 a, 18 b, 18 c by tracking the position and orientation of the head mounted display device 2. Sensor information obtained by head mounted display device 2 is transmitted to processing unit 4. In one example, that information is transmitted to the hub computing system 12 which updates the scene model and transmits it back to the processing unit. The processing unit 4 then uses additional sensor information it receives from head mounted display device 2 to refine the FOV of the user and provide instructions to head mounted display device 2 on where, when and how to insert the virtual three-dimensional object. Determining the position and orientation of the hmd’s of the users 18a-c for refining the field of view for inserting the virtual 3D object is interpreted as an adjustment amount predetermined for each of the virtual viewpoints of the number corresponding to the configuration of the three-dimensional display apparatus).  
Iwa and Scavezze are also combinable because they are in the same field of endeavor regarding virtual rendering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D display system of Iwa, in view of the image processing features of Ume, to include the virtual object generating features of Scavezze in order to provide the user with a system that allows for use of 3D image display for generating a stereoscopic image of a dynamic shape model via use of virtual cameras as taught by Iwa while incorporating the image processing features of Ume in order allow for setting of virtual viewpoints for generating a viewpoint image comprising multiple views thus alleviating the labor for setting multiple viewpoints for rendering the subsequent virtual viewpoint images. Further incorporating the virtual object generating features of Scavezze allows for creating, editing, and animating an object through a natural user interface within a 3D virtual environment in which parameters such as field of view are analyzed for updating and improving scale of the virtual objects rendered applicable to improving the 3D virtual rendering features as taught in Iwa and Ume.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619